DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a second non-final office action in response to Applicant's remarks and amendments filed on 10/30/2020. Claims 10 and 15-16 are currently amended. Claims 1-20 are pending review in this action.
The 35 U.S.C. 112, 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection are presented below.
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (US 2006/0222924) in view of Hamada (US 2011/0200903).
Regarding claim 1, Matsuoka teaches a fuel cell stack (1) comprising: a plurality of cells (2a, 2b) each comprising a MEA (3) comprising cathode and anode catalysts (21) with polymer (Nafion [0120]) electrolyte (20) therebetween (fig. 1-2); anode and cathode plates (23) with the MEA (3) therebetween (fig. 3); and a cathode flow field (22b; gas diffusion layer) positioned between the cathode plate (23) and the cathode catalyst layer (21b) wherein the cathode flow field comprises a porous structure ([0120] and claim 26) which have an average pore size (claim 26); wherein the stack of cells includes a first cell 
Hamada teaches larger gas flow (lower flow resistance) of a first cell in a fuel cell stack compared to that of subsequent cells to prevent flooding ([0011]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to increase porosity of the end (first) cell as well as have lower flow resistance in the first cell(s) of Matsuoka in order to assist with water management such as flooding especially since Matsuoka is also concerned with moisture (water) removal of the end cells (first cell) ([0120]).
Regarding claim 2, modified Matsuoka teaches the electrochemical cell stack according to claim 1, wherein the average pore size of the porous structure of the first electrochemical cell is about 5% to about 50% greater than the average pore size of the porous structure of the plurality of electrochemical cells (A specific diameter is not disclosed by Matsuoka, but the combination of Matsuoka and Hamada reads on being close enough to the claimed range, establishing a prima facie case of obviousness, see MPEP 2144.05.I, absent persuasive evidence that the claimed range is significant), and wherein the flow resistance of the porous structure of the first electrochemical cell is about 5% to about 50% less than the average flow resistance of the porous structure of the plurality of electrochemical cells (A specific flow resistance is not disclosed by Matsuoka, but the combination of Matsuoka and Hamada reads on being close enough to the claimed range, establishing a prima facie case of obviousness, see MPEP 2144.05.I, absent persuasive evidence that the claimed range is significant).
Regarding claim 3, modified Matsuoka teaches the electrochemical cell stack according to claim 2, wherein the flow resistance of the porous structure of the first electrochemical cell is about 15% less than the average flow resistance of the porous structure of the plurality of electrochemical cells (A specific flow resistance is not disclosed by Matsuoka, but the combination of Matsuoka and Hamada reads on being close enough to the claimed range, establishing a prima facie case of obviousness, see MPEP 2144.05.I, absent persuasive evidence that the claimed range is significant).
Regarding claim 4, modified Matsuoka teaches the electrochemical cell stack according to claim 1, wherein the plurality of electrochemical cells includes a last electrochemical cell positioned at the opposite end of the stack to the first electrochemical cell (Matsuoka: Figure 1 demonstrates a last cell in the fuel cell stack opposite the first cell), wherein the porous structure of the last electrochemical cell has an average pore size greater than an average pore size of the porous structures of the plurality of electrochemical cells (Matsuoka: [0120] and claim 26).
Regarding claim 5, modified Matsuoka teaches the electrochemical cell stack according to claim 4, wherein the average pore size of the porous structure of the last electrochemical cell is about 5% to about 50% greater than the average pore size of the porous structure of the plurality of electrochemical cells (A specific diameter is not disclosed by Matsuoka, but the combination of Matsuoka and Hamada reads on being close enough to the claimed range, establishing a prima facie case of obviousness, see MPEP 2144.05.I, absent persuasive evidence that the claimed range is significant), and wherein the flow resistance of the porous structure of the last electrochemical cell is about 5% to about 50% less than the average flow resistance of the porous structure of the plurality of electrochemical cells (A specific flow resistance is not disclosed by Matsuoka, but the combination of Matsuoka and Hamada reads on being close enough to the claimed range, establishing a prima facie case of obviousness, see MPEP 2144.05.I, absent persuasive evidence that the claimed range is significant).
Regarding claim 6, modified Matsuoka teaches the electrochemical cell stack according to claim 5, wherein the flow resistance of the porous structure of the last electrochemical cell is about 15% less than the average flow resistance of the porous structure of the plurality of electrochemical cells (A specific flow resistance is not disclosed by Matsuoka, but the combination of Matsuoka and Hamada reads on being close enough to the claimed range, establishing a prima facie case of obviousness, see MPEP 2144.05.I, absent persuasive evidence that the claimed range is significant).
Regarding claim 7, modified Matsuoka teaches the electrochemical cell stack according to claim 1, wherein the plurality of electrochemical cells includes a second electrochemical cell positioned adjacent the first electrochemical cell (Matsuoka: Figure 1 demonstrates a second cell adjacent the first cell), wherein the porous structure of the second electrochemical cell positioned adjacent the first electrochemical cell has an average pore size greater than the average pore size of the porous structures of the plurality of electrochemical cells (Matsuoka: [0120] and claim 26).
Regarding claim 8, modified Matsuoka teaches the electrochemical cell stack according to claim 7, wherein the average pore size of the porous structure of the second electrochemical cell is about 5% to about 50% greater than the average pore size of the porous structure of the plurality of electrochemical cells (A specific diameter is not disclosed by Matsuoka, but the combination of Matsuoka and Hamada reads on being close enough to the claimed range, establishing a prima facie case of obviousness, see MPEP 2144.05.I, absent persuasive evidence that the claimed range is significant), and wherein the flow resistance of the porous structure of the second electrochemical cell is about 5% to about 50% less than the average flow resistance of the porous structure of the plurality of electrochemical cells (A specific flow resistance is not disclosed by Matsuoka, but the combination of Matsuoka and Hamada reads on being close enough to the claimed range, establishing a prima facie case of obviousness, see MPEP 2144.05.I, absent persuasive evidence that the claimed range is significant).
Regarding claim 9, modified Matsuoka teaches the electrochemical cell stack according to claim 8, wherein the flow resistance of the porous structure of the second electrochemical cell positioned adjacent the first electrochemical cell is about 15% less than the average flow resistance of the porous structure of the plurality of electrochemical cells (A specific flow resistance is not disclosed by Matsuoka, but the combination of Matsuoka and Hamada reads on being close enough to the claimed range, establishing a prima facie case of obviousness, see MPEP 2144.05.I, absent persuasive evidence that the claimed range is significant).
Regarding claim 10, modified Matsuoka teaches the electrochemical cell stack according to claim 4, wherein the plurality of electrochemical cells includes a third electrochemical cell positioned adjacent the last electrochemical cell (Matsuoka: Figure 1 demonstrates a third cell adjacent the last cell), wherein the porous structure of the third electrochemical cell positioned adjacent the last electrochemical cell has an average pore size greater than the average pore size of the porous structures of the plurality of electrochemical cells (Matsuoka: [0120] and claim 26).
Regarding claim 11, modified Matsuoka teaches the electrochemical cell stack according to claim 10, wherein the average pore size of the porous structure of the third electrochemical cell is about 5% to about 50% greater than the average pore size of the porous structure of the plurality of electrochemical cells (A specific diameter is not disclosed by Matsuoka, but the combination of Matsuoka and Hamada reads on being close enough to the claimed range, establishing a prima facie case of obviousness, see MPEP 2144.05.I, absent persuasive evidence that the claimed range is significant), and wherein the flow resistance of the porous structure of the third electrochemical cell is about 5% to about 50% less than the average flow resistance of the porous structure of the plurality of electrochemical cells (A specific flow resistance is not disclosed by Matsuoka, but the combination of Matsuoka and Hamada reads on being close enough to the claimed range, establishing a prima facie 
Regarding claim 12, modified Matsuoka teaches the electrochemical cell stack according to claim 11, wherein the flow resistance of the porous structure of the third electrochemical cell is about 5% less than the average flow resistance of the porous structure of the plurality of electrochemical cells (A specific flow resistance is not disclosed by Matsuoka, but the combination of Matsuoka and Hamada reads on being close enough to the claimed range, establishing a prima facie case of obviousness, see MPEP 2144.05.I, absent persuasive evidence that the claimed range is significant).
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (US 2006/0222924) in view of Hamada (US 2011/0200903), as applied to claim 1 above, and further in view of Okuno (US 2018/0261853).
Regarding claim 13, modified Matsuoka teaches the electrochemical cell stack according to claim 1. Modified Matsuoka does not teach wherein the porous structure of at least one of the plurality of electrochemical cells includes nickel and chromium, and wherein the nickel concentration ranges from about 60% to about 80% by mass and the chromium concentration ranges from about 20% to about 40% by mass.
Okuno teaches a similar porous metal body made of a nickel alloy (Abstract). Okuno teaches wherein the porous structure of at least one of the plurality of electrochemical cells includes nickel and chromium (Paragraph 18 describes how porous metal bodies composed of alloys of nickel and chromium have higher corrosion resistance than porous metal bodies composed of only nickel), and wherein the nickel concentration ranges from about 60% to about 80% by mass (Paragraph 176 describes how the nickel concentration is 90% by mass. This is close enough to the claimed range establishing a prima facie case of obviousness, see MPEP 2144.05.I) and the chromium concentration ranges from about 20% to about 40% by mass (Paragraph 176 describes how the chromium 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the electrochemical cell stack of modified Matsuoka and make the porous structure include nickel and chromium in the concentrations of Okuno, in order to increase corrosion resistance.
Regarding claim 14, modified Matsuoka teaches the electrochemical cell stack according to claim 13, wherein the porous structure of the at least one electrochemical cell has a first surfaces with a higher chromium concentration than an opposite second surface (Okuno: Paragraph 87 describes how the nickel and chromium porous body is produced using a mixture, such that a first surface of the porous body will have a higher chromium concentration than a second surface).
Regarding claim 15, modified Matsuoka teaches the electrochemical cell stack according to claim 1. Modified Matsuoka does not teach wherein the porous structure of at least one of the plurality of electrochemical cells includes nickel and chromium, and wherein the chromium concentration ranges from about 3% to about 6% by mass and the nickel concentration ranges from about 74% to about 87% by mass.
Okuno teaches a similar porous metal body made of a nickel alloy (Abstract). Okuno teaches wherein the porous structure of at least one of the plurality of electrochemical cells includes nickel and chromium (Paragraph 18 describes how porous metal bodies composed of alloys of nickel and chromium have higher corrosion resistance than porous metal bodies composed of only nickel), and wherein the chromium concentration ranges from about 3% to about 6% by mass (Paragraph 176 describes how the chromium concentration is 10% by mass. This is close enough to the claimed range establishing a prima facie case of obviousness, see MPEP 2144.05.I) and the nickel concentration ranges from about 74% to about 87% by mass (Paragraph 176 describes how the nickel concentration is 90% by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the electrochemical cell stack of modified Matsuoka and make the porous structure include nickel and chromium in the concentrations of Okuno, in order to increase corrosion resistance.
Regarding claim 16, modified Matsuoka teaches the electrochemical cell stack according to claim 15, wherein the porous structure further includes tin (Okuno: Paragraph 18 describes how porous metal bodies composed of alloys of nickel and tin or chromium have higher corrosion resistance than porous metal bodies composed of only nickel) in a concentration ranging from about 10% to about 20% by mass (Okuno: Paragraph 187 describes how the tin concentration is 20% by mass).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (US 2006/0222924) in view of Hamada (US 2011/0200903), as applied to claim 1 above, and further in view of Connor (US 2010/0178580).
Regarding claim 17, modified Matsuoka teaches the electrochemical cell stack according to claim 1. Modified Matsuoka does not teach wherein the porous structure of the first electrochemical cell has a plurality of interdigitated feed channels and discharge channels stamped into the surface of the porous structure facing the cathode plate, wherein the feed channels start at and are in fluid communication with a first cathode distribution channel and extend toward a second cathode distribution channel, and the discharge channels end at and are in fluid communication with the second cathode distribution channel and extend toward the first cathode distribution channel.
Connor teaches a similar bipolar plate for a fuel cell that includes a porous material to minimize cathode transport resistance (Abstract). Connor teaches wherein the porous structure of the first electrochemical cell has a plurality of interdigitated feed channels (channels 70, Figure 2, P 23) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the electrochemical cell stack of modified Matsuoka and include the interdigitated feed channels of Connor, in order to allow a reactant gas to flow through the fuel cell stack during operation (Connor: Paragraph 23).
Regarding claim 18, modified Matsuoka teaches the electrochemical cell stack according to claim 17, wherein the width and/or the depth of the feed channels and the discharge channels vary along the length of the porous structure (Connor: Paragraph 23 describes how the radii R1 and R2 of the channels 70 and 74 can be formed as desired, such that the widths and/or depths of the channels 70 and 74 vary along the length of the unipolar plate 58).
Regarding claim 19, modified Matsuoka teaches the electrochemical cell stack according to claim 17, wherein the porous structure includes one or more land sections formed between the feed .
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (US 2006/0222924) in view of Hamada (US 2011/0200903) and Connor (US 2010/0178580).
Matsuoka teaches a fuel cell stack (1) comprising: a plurality of cells stacked along a longitudinal axis (2a, 2b) each comprising a MEA (3) comprising cathode and anode catalysts (21) with polymer (Nafion [0120]) electrolyte (20) therebetween (fig. 1-2); anode and cathode plates (23) with the MEA (3) therebetween (fig. 3); and a cathode flow field (22b; gas diffusion layer) positioned between the cathode plate (23) and the cathode catalyst layer (21b) wherein the cathode flow field comprises a porous structure ([0120] and claim 26); wherein the stack of cells includes a first cell positioned at a first end (2b, fig. 1) wherein the first cell (2b) has an average pore size (diameter) greater than an average pore size of the plurality of porous structures of the cells ([0120] and claim 26).  Note that if the pore size of 2b is greater than that of 2a the relationship is met because the cells of 2a will drag the average across the plurality of cells down as claimed.  While the art suggests lower resistance because increased pore size leads to decreased resistance; there are additional factors related to flow resistance such as thickness therefore Matsuoka is explicitly silent to the first cell having a flow resistance less than an average flow resistance of the plurality of the porous structures of the cells. Matsuoka additionally does not teach wherein the anode plate defines a plurality of channels that form an anode flow field facing the anode catalyst layer; and wherein the plurality of channels forming the anode flow field are generally square-shaped corrugated channels, the plurality of channels include anode channels open to 
Hamada teaches larger gas flow (lower flow resistance) of a first cell in a fuel cell stack compared to that of subsequent cells to prevent flooding ([0011]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to increase porosity of the end (first) cell as well as have lower flow resistance in the first cell(s) of Matsuoka in order to assist with water management such as flooding especially since Matsuoka is also concerned with moisture (water) removal of the end cells (first cell) ([0120]).
Connor teaches a similar bipolar plate for a fuel cell that includes a porous material to minimize cathode transport resistance (Abstract). Connor teaches wherein the anode plate defines a plurality of channels that form an anode flow field facing the anode catalyst layer (Paragraph 29 describes how the DM 40 defines a plurality of channels 98 and 104 that form the unipolar plate 90 facing the anode 57); and wherein the plurality of channels forming the anode flow field are generally square-shaped corrugated channels (Figure 2 demonstrates how the channels 98 and 104 are generally square-shaped corrugated channels), the plurality of channels include anode channels open to the anode side configured to direct the flow of fuel across the anode catalyst layer (Paragraph 29 describes how the channels 98 are configured for a reactant gas to flow therethrough during operation of the fuel cell stack 2), and the plurality of channels also include coolant channels open to the reverse side configured to direct coolant flow (Paragraph 29 describes how the channels 104 are configured for a fluid such as a coolant to flow therethrough during operation of the fuel cell stack 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the fuel cell stack comprising an anode plate of modified Matsuoka and make the anode plate define a plurality of channels that form an anode flow field including coolant 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AR/Examiner, Art Unit 1724                                                                                                                                                                                                         
/Haroon S. Sheikh/Primary Examiner, Art Unit 1724